Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-6, 8-11, 13-16 and 20-22 are currently pending. Claims 1, 6, 8, 13 and 16 have been amended by Applicants’ amendment filed 10-25-2021. Claims 7, 12 and 17-19 have been canceled by Applicants’ amendment filed 10-25-2021. Claims 21 and 22 have been added by Applicants’ amendment filed 10-25-2021.

Applicant's election with traverse of Group I, claims 1, 3 and 6-20, directed to a method of identifying a cysteine containing protein as a binding target for a small molecule fragment; and the election of Species without traverse as follows: 
Species (A): wherein the species of cysteine-containing protein is a protein as disclosed in Table 3 (claim 10); 
Species (B): wherein species of small molecule fragment of Formula (I) is electrophile 7 (instant claim 12), having the structure below:
 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
;
Species (C): wherein the small molecule F is as described in Figure 3 (claim 16); 
Species (D): wherein the species of cysteine-reactive probe of Formula (II) is IA-alkyne probe 1 of Figure 3 (claim 17) having the structure below: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
; and


Claims 2, 4 and 5 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 5, 2021.

Claims 9, 11, 14, 15 and 20 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

Please Note: instant claim 16 depends from canceled claim 12, therefore, claim 16 will not be examined on the merits.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1, 3, 6, 8, 10, 13, 21 and 22 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed June 2, 2020 claims the benefit of US Patent Application No. 15/331,745 (now US Patent No. 10670605), which claims the benefit of US Provisional Patent Application No. 62/345,710, filed June 3, 2016; and US Provisional Patent Application No. 62/244,881, filed October 22, 2015.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 26, 2021 has been considered. An initialed copy of the IDS accompanies this Office Action.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed October 25, 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Specification Objections
(1)	The objection to the disclosure is withdrawn due to Applicants’ amendment of the Specification to include the status of US Patent Application No. 15/331,745 (now US Patent No. 10670605), in the reply filed 10-25-2021.

(2)	The objection to the disclosure is withdrawn due to Applicants’ amendment of the Specification to remove embedded hyperlink and/or other form of Browser-executable code, in the reply filed 10-25-2021.

Drawing Objection
The objection to the drawings is withdrawn due to Applicants’ amendment of the Specification to mention in the description, reference characters shown in the drawings, in the reply filed 10-25-2021.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 1, 3, 6, 8, 10 and 13 is withdrawn under 35 U.S.C. 102(a)(1) as being anticipated by Weerapana et al. (Nature, 2010, 468, 790-797; and Supplementary Information, 2010, 468, 1-263).
Weerapana et al. do not specifically exemplify small molecule fragments comprising a molecular weight of between about 150 Da and 500 Da.
In view of the withdrawn rejection, Applicants’ arguments are rendered moot.

(2)	The rejection of claims 1, 3, 6,8, 10 and 13 is withdrawn are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Nature Methods, 2013, 11(1), 79-87) as evidenced by Chemical Book (ChemicalBook, 2017, 1-3).
Wang et al. do not specifically exemplify small molecule fragments comprising a molecular weight of between about 150 Da and 500 Da.
In view of the withdrawn rejection, Applicants’ arguments are rendered moot.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3, 6,8, 10 and 13 is withdrawn under 35 U.S.C. 103 as being unpatentable over unpatentable over Weerapana et al. (Nature, 2010, 468, 790-797; and Supplementary Information, 2010, 468, 1-263) in view of Wang et al. (Nature Methods, 2013, 11(1), 79-87) as evidenced by Chemical Book (ChemicalBook, 2017, 1-3); and Li et al. (Molecules, 2014, 19, 2004-2028).
The combined references of Weerapana et al. and Wang et al. do not specifically exemplify small molecule fragments comprising a molecular weight of between about 150 Da and 500 Da.
In view of the withdrawn rejection, Applicants’ arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The terms “the structure of Formula (I)” and “the structure of Formula (II)” in claim 1 are interpreted to refer to a plurality of the same molecule (e.g., multiple small molecule fragments and/or multiple cysteine-reactive probes); and/or to refer to molecules comprising different structures.
	The Examiner has interpreted the term “second cell solution” to refer to any cell solution such as, for example, a second portion of the first cell solution; the first cell solution analyzed at a different time point (e.g., a portion that has been stored, frozen, obtained at a later date, etc.); a cell solution obtained from a different source; a second cell in a sample; a cell solution extracted into a different solvent or purified by a different method, etc.

Double Patenting
The rejection of claims 1, 3, 6, 8, 10 and 13 is maintained, and claims 21 and 22 are newly rejected, on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10782295 for the reasons of record.

Response to Arguments
Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 1, 3, 6, 8, 10 and 13 is maintained, and claims 21 and 22 are newly rejected, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim 
the subject matter which applicant regards as the invention.
	Claim 1 is indefinite for the recitation of the term “comprising a first cell solution treated with a small molecule fragment...and a cysteine reactive probe” in lines 3-6 because it is unclear what specific feature “comprises a first cell solution treated with a small molecule fragment...and a cysteine reactive probe”, such that it is unclear whether the set of cysteine-reactive probe-protein complexes “comprises a first cell solution...and a cysteine reactive probe”; whether the sample “comprises a first cell solution treated with a small molecule fragment...and a cysteine reactive probe”; or whether both the set of cysteine-reactive probe-protein complexes and the sample “comprise a first cell solution treated with a small molecule fragment...and a cysteine reactive probe” and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of “small molecule fragment” in line 4 because it is unclear as to the structure of small molecule fragment used to treat the cell solution, and whether the cell solution is treated with a small molecule fragment comprising the structure of Formula (I) in line 10; whether the cell solution is treated with a small molecule fragment represented by “F” as described in line 15; and/or 
	Claim 1 is indefinite for the recitation of the term “between about 150 Daltons to about 500 Daltons” in line 5 for the recitation of a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, claim 1 recites the broad range or limitation of “about 150 Dalton to about 500 Dalton”, wherein the term “about” encompasses numbers slightly higher or lower than recited, while the claim also recites the narrower statement of the range or limitation of “between”, such that the term “between” encompasses a range of 150 Dalton and higher to 500 Dalton and below. Accordingly, the metes and bounds of the claim are not clear. 
	Claim 1 is indefinite for the recitation of the term “and a) based on step b)” in lines 28-29 because it is unclear what step is referred to by the term “a)” when the method already recites step a) and step b) and, thus, the metes and bounds of the claim cannot be determined.
	Claim 8 is indefinite for the recitation of the term “the first group of cysteine-reactive probe-protein complexes” lines 1-2. There is insufficient antecedent basis for the term “the first group of cysteine-reactive probe-protein complexes” in the claim.
	Claim 8 is indefinite for the recitation of the term “the second group of cysteine-reactive probe-protein complexes” in lines 1-2. There is insufficient antecedent basis for the term “the second group of cysteine-reactive probe-protein complexes” in the claim.
Claim 10 is indefinite for the recitation of the term “illustrated in Table 3” in line 2. As noted in MPEP 2173.05, where possible, claims are to be complete in themselves, such that incorporation by reference to a specific figure of table in a claim is permissible only in exceptional circumstances. In this case, the relevant material from Table 3 is amenable to direct inclusion in the body of the claim in a manner analogous to the recitation of a chemical formula. Appropriate correction is therefore required.
Claims 3, 6, 13, 21 and 22 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 101
Claims 1, 3, 6, 8, 10 and 13 is maintained, and claims 21 and 22 are newly rejected, under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. An analysis with respect to the claims as a whole reveals that they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See; Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014); Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 U.S.P.Q.2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012). See also 2014 Interim Guidance on Patent Subject Matter Eligibility, available at http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf (“2014 Interim Guidance”), and the Office’s examples to be considered in conjunction with the 2014 Interim Guidance in examination of nature-based products, available online at: http://www.uspto.gov/patents/law/exam/mdc_examples_nature-based_products.pdf (“Nature-Based Products Examples”).  This rejection is proper.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: (1) whether the claim is directed to one of the four categories recited in §101; (2) whether the claim recites or involves a judicial exception (i.e., a law of nature, natural phenomenon, or natural product); and (3) whether the claim as a whole recites something that amounts to significantly more than the judicial exception. In the instant case, the claims are directed to a natural phenomenon, which is the natural presence of complexes formed by small molecule fragments and/or probe molecules bound to a cysteine residue of a cysteine containing protein. Therefore, they must each be considered to determine whether, given their broadest reasonable interpretation, they amount to significantly more than the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claim(s) 1, 3, 6, 8, 10, 13, 21 and 22 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
In the instant case, claim 1 is broadly directed to a method of identifying a cysteine-containing protein as a binding target for a small molecule fragment, comprising the steps of: (i) obtaining a set of 
Beginning with Step I of the analysis, which asks whether the claimed invention falls within a statutory category, such that the instant claims are directed to a process, thus, the instant claims are directed to a statutory category. Step I [YES].
Proceeding to Step IIA – Prong One of the analysis, which asks if the claimed invention is directed to a judicial exception, such that claims 1, 3, 6, 8, 10, 13, 21 and 22 are drawn to natural phenomenon in the form of naturally occurring cysteine-containing proteins (e.g., enzymes, transporters, receptors, signaling proteins, capsase-8, EZH2, ACAT1, etc.) that bind naturally occurring and/or non-naturally occurring small molecule fragments having Formula (I) and/or probes having Formula (II) (e.g., toxins, drugs, proteins, nucleic acids, antibiotics, small organic molecules, peptides, enzymes, protein inhibitors, etc.) to form probe-protein complexes, such that formation of the probe-protein complexes are correlated with the activity of the protein (e.g., inhibition of protein activity), which can identify cysteine-containing proteins that are binding targets for small molecule fragments; and to an abstract idea in the form of mathematical concepts and/or mental process can be performed in the human mind (including observation, judgement and opinion) in the form of analyzing and identifying; and/or the use of a general computer to carry out generic computer functions such as encompassed by the steps of obtaining a set of cysteine-reactive probe-protein complexes, analyzing the cysteine-reactive probe-protein complexes by proteomic analysis comprising a mass spectrometry method, and identifying a cysteine containing protein as a binding target for the small molecule fragment. The claims broadly recite a method comprising: (i) obtaining a set of cysteine-reactive probe-protein complexes from a sample comprising a first cell solution treated with a small molecule fragment of Formula (I), and a cysteine reactive probe of Formula (II); (ii) analyzing the set of cysteine-reactive probe-protein complex by a mass spectrometry method; and (iii) based on (ii), identifying a cysteine-containing protein as the binding target for the small molecule fragment. The claims recite a natural phenomenon and an abstract idea, which falls within the groupings of abstract ideas enumerated in the 2019 PEG including encompassing mathematical concepts, 
Step IIA - Prong Two asks whether the claim recites additional elements that integrate the exception into a practical application of the exception. The claims are directed to a natural phenomenon in the form of naturally occurring cysteine-containing proteins that bind to naturally and/or non-naturally occurring small molecules and/or probes having Formula (I) and/or Formula (II) to form cysteine reactive probe-protein complexes; and to an abstract idea including observation, evaluation, judgement and opinion; and mathematical relationships and calculations including the use of a generic computer to carry out generic computer functions. There are no meaningful limits on the judicial exceptions. The limitations simply describe a vague process of obtaining a set of cysteine-reactive probe-protein complexes from a sample comprising a cell solution; analyzing the set; and identifying a cysteine containing protein. The claims do not provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)). Claim 1 recites, “obtaining a set of cysteine-reactive probe-protein complexes from a sample comprising a first cell solution treated with a small molecule fragment of Formula (I) and a cysteine reactive probe having Formula (II)”; “analyzing the set of cysteine-reactive probe-protein complexes by a proteomic analysis comprising a mass spectrometry method”; and “based on step (b) identifying a cysteine-containing protein as a binding target for the small molecule fragment”. These limitations simply describe a process of collecting and analyzing information, which is analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); as well as, “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Hence, these limitations are akin to an “abstract idea itself” which was at issue in Alice Corp. and has been identified among non-limiting examples to be an abstract idea. Additionally, the dependent limitations of claims 3, 6, 8, 10, 12, 13, 21 and 22 also suffer from the same issue. In other words, the dependent limitations do not rectify the rejection of the independent claim. By way of example, the limitations of claim 3 provides, “wherein the sample further comprises a second cell solution”; and claim 10 recites “wherein the cysteine containing protein is a protein in Table 3”; and claim 21 recites “wherein the affinity handle is further conjugated to an affinity ligand comprises a chromophore, a labeling group, or a combination thereof”, which are analogous to “obtaining and comparing intangible data” (i.e. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011)); “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)); and “comparing information regarding a sample or test subject to a control or target data” (i.e. Univ. of Utah Research Found. v. Ambry Genetics Corp. (Also known as In re BRCA1– and BRCA2–Based Hereditary Cancer Test Patent Litigation), 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) or Association for Molecular Pathology v. USPTO (Also known as Myriad CAFC), 689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)). Thus, the claims do not integrate the judicial exceptions into a practical application of the exceptions. Step IIA – Prong Two [NO].
Proceeding to Step IIB of the analysis: the question then becomes what element or what combination of elements is sufficient to amount to significantly more than the abstract idea? 
The claims amount to nothing more than small molecule fragments bounds to proteins including cysteine residues of a cysteine containing protein, wherein such small molecule fragments bound to in a proteins are well known, purely conventional or routine in the art. For example, it was known that the Bischoff et al. (Journal of Proteomics, 2012, 75, 2275-2296; pg. 2280, col 1, first partial paragraph; pg. 2279, col 2; pg. 2282, Figure 16; pg. 2283, col 1, first full paragraph, lines 1-2; pg. 2283, col 2, first full paragraph); it was known that covalent kinase inhibitors can be selected that target EGFR (PF-6274484, 1) and BTK (ibrutinib, 2) (Fig. 1a), wherein inhibitors 1 and 2 both use -unsaturated amide electrophiles (hereinafter referred to as Michael acceptors) to covalently react with active-site cysteines in the ATP-binding pockets of the target kinases, such that alkynylated variants of inhibitors 1 and 2 (probes 3 and 4, respectively; Fig. 1a); that initial ABPP experiments were performed in A431 and Ramos cells, which possess high levels of primary inhibitor targets EGFR and BTK, respectively, such that in vitro and in situ reactivity of probes 3 and 4 were evaluated by gel-based ABPP, wherein cell lysates or cells were treated with probes, and then reacted with an azide-rhodamine (N3-Rh) reporter tag under copper-catalyzed azide-alkyne cycloaddition conditions, and probe-labeled proteins visualized by in-gel fluorescence scanning; and that competitive ABPP experiments, where proteomes or cells were pre-treated with inhibitors 1 and 2 facilitated detection of specific targets, wherein in probe 3-treated A431 cells, concentration-dependent and inhibitor 1-competed labeling of an 150 kDa membrane protein that presumably represented EGFR as shown in Figure 1b of Supplementary Results as evidenced by Lanning et al. (HHS Public Access, Author Manuscript, 1-26; published in Nature Chemical Biology, 2014; 10(9): 760-767; pg. 3, first and second full paragraph, lines 1-11; and pg. 18, Figure 1a and 1b); that chemical probes have great potential for identifying functional residues in proteins in crude proteomes, wherein labeling sites of chemical probe based on sulfonyl fluorides (SFs) on plant and animal proteomes are studied; that chemical proteomics has been expanded by including reactivity probes, which carry a reactive group, wherein reactivity probes globally identify hyperactive amino acids in proteomes, such that iodoacetamide Gu et al. (Chemistry & Biology, 2013, 20, 541-548; of record; Abstract; and pg. 541, col 2, first full paragraph); that nature accomplishes covalent modification of proteins through a range of post-translational modifications that in turn mediate protein activity, wherein common post-translational modifications include the phosphorylation, oxidation and polyprenylation of cysteine as evidenced by Chalker et al. (Chem. Asian J., 2009, 4, 630-640; of record; pg. 631, col 1, first partial paragraph, lines 1-5 and pg. 633, Figure 1); and that covalent addition of nitric oxide (NO) to cysteine-sulfur in proteins, or S-nitrosylation, plays a pervasive role in the physiological and pathophysiological modulation of mammalian protein functions as evidenced by Derakhshan et al. (Nature Protocols, 2007, 2(7), 1685-1691; of record; Abstract, lines 1-2). Moreover, it was known that cysteine residues in proteins and enzymes play an important role in cellular signaling, protein-protein interaction, substrate and metal binding, and catalysis where the unique combination of non-redox function and participation in redox signaling and control has placed many cysteine proteins at the center of drug design and pesticide development as evidenced by Jacob et al. (Chem. Res. Toxicol., 2012, 25, 588-604; of record; Abstract and pg. 589, Figure 1); that small molecule fragments for a target molecule are known in the art, including halo-methyl ketones/amides having the structure below:
	
    PNG
    media_image3.png
    75
    181
    media_image3.png
    Greyscale

wherein the SME refers to a small organic molecule having a molecular weight from about 75 to about 1,500 daltons and having a first functional group reactive with a nucleophile or electrophile on a TM and a second functional group reactive with a ligand candidate or members of a library of ligand candidates; and wherein X is any large number of leaving groups such as halogens, N2, O-R (wherein R can be substituted or unsubstituted), heteroaryl, aryl, alkyl, -N-O-(C=O) aryl/alkyl, -(C=O) aryl/alkyl/alkylaryl and the like, S-Aryl, S-heteroaryl and vinyl sulfones, wherein caspases are expressed in cells in an enzymatically inactive form and become activated by proteolytic cleavage in response to an apoptotic stimulus, such that inactive proenzyme form consists of a large and a small domain (subunit), and Prescott et al. (W00242773A2, published May 30, 2002; Abstract, lines 1-2; pg. 1, lines 6-7 pg. 8, lines 15-18; pg. 27, lines 5-6; pg. 28, lines 15-19; pg. 39, lines 20-30; and pg. 43, lines 8-12); and that electrophilic modification of proteins using biological electrophiles; and the treatment of cells with model electrophiles such as ,-unsaturated aldehydes including; malondi-aldehyde, 4-oxononenal, 4-hydroxynonenal (HNE) and HNE analogs; that reaction of HNE with proteins occurs primarily by Michael addition to histidine, cysteine and lysine residues; and determining the sites of Hsp90 and Hsp70 modification is known in the art as evidenced by Jacobs et al. (Accounts of Chemical Research, 2010, 43(5), 673-683; of record; Abstract; pg. 674, col 2, first partial paragraph; pg. 675, Figure 3; pg. 676, col 1, last partial paragraph; and pg. 676, col 2, last partial paragraph, lines 1-2). Thus, the formation, procurement, analysis, and identification of probe-protein complexes was well known, purely conventional or routine in the art. Step IIA [YES].
The instant independent claim is recited at a high level of generality, such that substantially all practical applications of the judicial exception are covered. For instance, the claim is recited without any specificity as to size of the set; the composition of the set; the proteins; the cysteine-reactive probe-protein complexes; the particular sample; the subject (e.g., plants, humans, mammals, environment, etc.); the cell solution; the type of cell (e.g., eukaryotic, prokaryotic, WBC, leukocytes, plasma, microorganisms, etc.); the solution (e.g., biological fluid, buffer, purification solvent, etc.); the binding target; the small molecule fragment having Formula (I); reactive moiety; the leaving group moieties; cysteine-reactive probe of Formula (II); the affinity handle; the site of the particular cysteine residues that bind; the method of obtaining; the method of analysis; the mass spectrometry methods; how the identification is based on step (b); and/or the method of identifying a cysteine containing protein.
In sum, when the relevant factors are analyzed, the claims as a whole do NOT recite additional elements that amount to significantly more than the judicial exception itself. Accordingly, claim 1 DOES NOT qualify as eligible subject matter.  
Dependent claim(s) 3, 6, 8, 10, 13, 21 and 22 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because they do not add anything that makes the natural phenomenon in claim 1, significantly different. For example, claim 3 encompasses the modified cysteine containing 
In light of the above consideration and the new guidance, claims 1, 3, 6, 8, 10, 13, 21 and 22 are non-statutory.  This rejection is newly recited as necessitated by the new Guidance set forth in the Memorandum of July 30, 2015 updating the June 25, 2014 guidance (see June 25, 2014 memorandum from Deputy Commissioner for Patent Examination Policy Andrew Hirshfeld titled Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (Alice Corp. Preliminary Examination Instructions) and the Revised Patent Subject Matter Eligibility Guidance (See, Federal Register, vol. 84, No. 4, January 7, 2019).

Response to Arguments
Applicant’s arguments filed October 25, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) amended claim 1 is directed to an in vitro method comprising a specific small molecule fragment, and a cysteine-reactive probe (Applicant Remarks, pg. 9, first full paragraph); and (b) both the small molecule fragment and the cysteine-reactive probe are non-naturally occurring synthetic compounds, where paragraph [0094] indicates that non-naturally occurring compounds exclude molecules such as natural and/or non-natural peptide fragments, or small molecules produced naturally in the body of a mammal (Applicant Remarks, pg. 9, second full paragraph).
Regarding (a) and (b), it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Applicant’s assertion that the claims are directed to an “in vitro method”, is not found persuasive. As an initial matter, the term “in vitro method” is recited in the preamble of instant claim 1. It is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand-alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Thus, the recitation of an “in vitro method” in claim 1 is not given patentable weight because it merely recites the purpose of the process. Applicant’s assertion that both the small molecule fragment of amended claim 1 and the cysteine-reactive probe are non-naturally occurring synthetic compounds, is not found persuasive. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims, such that instant claim 1 does not recite that the cysteine-reactive probes and the small molecule fragment are non-naturally occurring molecules. Moreover, the instant as-filed Specification teaches various alternative embodiments of the invention including an embodiment as outlined in paragraph [0094]:
“In some embodiments, the small molecule fragments described herein comprise non-naturally occurring molecules. In some instances, the non-naturally occurring molecules do not include natural and/or non-natural peptide fragments, or small molecules that are produced naturally within the body of a mammal” (paragraph [0094]); while also teaching:

“a polypeptide includes natural amino acids, unnatural amino acids, or a combination thereof” (paragraph [00223]); and

“electrophilic fragments targeted conserved cysteines that are modified by bioactive natural products and candidate anti-cancer agents” (interpreted as non-natural molecules that bind to naturally occurring proteins) (paragraph [00399]) (underline and italics added).

Furthermore, the claims are also directed to an abstract idea such as encompassed by the steps of obtaining, analyzing, and identifying cysteine-reactive probe-protein complexes by a proteomic analysis comprising a mass spectrometry method including the use of a general computer to carry out generic computer functions (See; instant as-filed Specification, paragraphs [00281]-[00306]). However, Applicant has not addressed the rejection based on being directed to an abstract idea. Thus, the claims remain rejected as being are directed to a judicial exception without significantly more. 


New Objections/Rejections
Notice of Non-Compliant Amendment (37 CFR 1.121)
The amendment to the claims filed on October 25, 2021 does not comply with the requirements of 37 CFR 1.121(c) because the text of amended claim 35 are not submitted with markings to indicate the 
Amendments to the claims filed on or after 03-10-2011 must comply with 37 CFR 1.121(c), which states:
(c)(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn - currently amended.” 

	Specifically, instant claim 1 recites the status identifier as “(Currently Amended)” in line 1. Although the amended portions instant claim 1 are underlined, instant claim 1 does not comprise claim text with markings to indicate which portions of previously presented claim 1 have been amended by Applicants’ amendment filed 10-25-2021. Thus, no strike-throughs and/or double brackets are included in present in amended claim 1 to indicate deleted characters as required by 37 CFR 1.121(c).
	To be fully responsible, Applicant is required to comply with the Notice of Non-Compliant Amendment (37 CFR 1.121). In the interests of compact prosecution, an action on the merits has been prepared. However, future amendments must comply with 37 CFR 1.121(c) in order to avoid a notice of non-compliant amendment.

Markush Objections
Claims 1 and 21 are objected to because of the following informalities: Claim 1, for example, recites the term “wherein: RM is a reactive moiety selected from a Michael acceptor moiety, a leaving group moiety or a moiety capable of forming a covalent bond with a thiol group of a cysteine residue” in lines 11-14. Claim 21, for example, recites the term “wherein the affinity handle is further conjugated to an affinity ligand comprises a chromophore, a labeling group, or a combination thereof” in lines 1-2. Thus, claims 1 and 21 improperly state the intended Markush groups, where the proper format requires use “consisting of” and of use of the conjunction “and” before the final member of the groups. The Examiner suggests amending the claim to recite, for example, “wherein: RM is a reactive moiety selected from the group consisting of a Michael acceptor moiety, a leaving group moiety and a moiety capable of forming a covalent bond with a thiol group of a cysteine residue”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new rejection necessitated by amendment of the claims in the response filed 10-25-2021.
Claim 8 recites (in part): “wherein the first group of cysteine-reactive probe-protein complexes and the second group of cysteine-reactive probe-protein complexes comprise the set of cysteine-reactive probe-protein complexes” lines 1-3. Claim 8 depends from claim 3, and claim 3 depends from claim 1. 
Neither of claim 1 or claim 3 recites “a first group of cysteine-reactive probe-protein complexes and a second group of cysteine-reactive probe-protein complexes”. Thus, claim 8 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8, 10, 13, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanning et al. (HHS Public Access, Author Manuscript, 1-26; published in Nature Chemical Biology, epub July 2014, 10, 760-767; and Supplementary Information, 2014, 10, 1-55). This is a new rejection necessitated by amendment of the claims in the response filed 10-25-2021.
Regarding claims 1, 3, 6, 8, 10, 13, 21 and 22, Lanning et al. teach the global mapping of targets based on protein profiling coupled with quantitative mass spectrometry; and activity-based protein profiling (ABPP) combined with quantitative mass spectrometry (MS) to perform a global and in-depth analysis of proteins targeted by covalent kinase inhibitors in human cancer cells, wherein covalent kinase inhibitors including approved drugs, have defined but limited concentration windows across which selective target inhibition can be achieved (cysteine-containing proteins as binding target for small molecule fragment; and proteomic analysis comprising mass spectrometry, claim 1) (pg. 1, first full paragraph; and pg. 2, last partial paragraph). Lanning et al. teach that covalent kinase inhibitors were selected that target EGFR (PF-6274484, 1) and BTK (ibrutinib, 2) (Fig. 1a), wherein inhibitors 1 and 2 both use -unsaturated amide electrophiles (hereinafter referred to as Michael acceptors) to covalently react with active-site cysteines in the ATP-binding pockets of the target kinases, such that alkynylated variants of inhibitors 1 and 2 (probes 3 and 4, respectively; Fig. 1a) comprises the alkyne at positions that would not perturb the intrinsic reactivity of the Michael acceptors nor interfere with target kinase interaction based on established structural-activity relationships (Structures of probes 1-4 before binding: Structure 1, C18H14ClFN4O2, mw = 372.8; Structure 2, C25H24N6O2, mw = 440.5; Structure 3, C20H12ClFN4O2, mw = 394.5; and Structure 4, C27H22N6O2, mw = 462) (interpreted as a small molecule fragments of Formula (I) between 150-500 Da capable of forming a covalent bond to a cysteine-containing protein (kinase); electrophiles; Michael acceptor moiety; cysteine-reactive probes of Formula (II); and alkene or alkyne moiety, claims 1 and 13) (pg. 3, first full paragraph; and pg. 18, Figure 1a). Lanning et al. teach that initial ABPP experiments were performed in A431 and Ramos cells, which possess high levels of primary inhibitor targets EGFR and BTK, respectively, such that in vitro and in situ reactivity of probes 3 and 4 were evaluated by gel-based ABPP, wherein cell lysates or cells were treated with probes (0.001-10 micromolar), and then reacted with an azide-rhodamine (N3-Rh) reporter tag under copper-catalyzed azide-alkyne cycloaddition (CuACC or click chemistry) conditions, and probe-labeled proteins visualized by SDS-PAGE and in-gel fluorescence scanning; and that competitive ABPP experiments, where proteomes or cells were pre-treated with inhibitors 1 and 2 (10 micromolar) facilitated detection of specific targets, wherein in probe 3-treated A431 cells, concentration-dependent and inhibitor 1-competed labeling of an 150 kDa membrane protein that presumably represented EGFR as shown in Figure 1b of Supplementary Results (interpreted as obtaining a set of cysteine-reactive probe protein complexes comprising a first cell solution treated with a small molecule fragment; and a cysteine reactive probe; N3-Rh as a reporter group; identifying a cysteine containing protein as a binding target; and not 4-hydroxynonenal or prostaglandin J2, claims 1, 21 and 22) (pg. 3, second full paragraph, lines 1-11; and pg. 18, Figure 1b). Lanning et al. teach that the concentration-dependent labeling of several additional proteins was also detecting in A431 cells and most of these labeling evens were not competed by inhibitor 1; and in probe 4-treated Ramos cells, the concentration-dependent and inhibitor 2-competed labeling of a ~70 kDa soluble protein that presumably represented BTK, along with a handful of additional inhibitor 2-competed labeling events visible at low concentrations of probe, and were not competed by inhibitor 2 (Fig. 1c and Supplementary Figs. 1a and 1b) (pg. 3, second full paragraph, lines 11-18; and pg. 18, Figure 1c). Lanning et al. teach competitive ABPP experiments in vitro and in situ produced IC50 values for inhibitors 1 and 2 blockade of EGFR and BTK-probe labeling, respectively, that same or related compounds using substrate assays (Fig. 1d, Supplementary Fig 1c, 1d, and Supplementary Table 1) (interpreted as an in vitro method; small molecule fragment; probe; obtaining; forming; analyzing; and cysteine-containing protein, claim 1) (pg. 3, last partial paragraph; and pg. 18, Figure 1). Lanning et al. teach that identified proteins that reacted with probes 3 and 4 by combining ABPP with SILCAC (stable isotope labeling by amino acids in cell culture) MS analysis were enriched (Supplementary Fig. 2), such that cancer cells grown in isotopically ‘light’ or ‘heavy’ media with probe 3 or 4 and DMSO enabled a full inventory of all probe-labeled proteins, defined as proteins that showed light:heavy ratios >5, wherein combined analysis of both A431 and Ramos cells treated with probes 3 and 4 identified a total of 29 probe targets (Fig. 2 and Supplementary Tables 2 and 3) (interpreted as identifying a cysteine containing protein as a binding target for the small molecule; a first cell solution and a second cell solution; cysteine-reactive probes are the same; and not the compounds of claim 22, claims 1, 3, 6, 8 and 22) (pg.4, third full paragraph). Lanning et al. teach that targets of irreversible kinase inhibitors discovered in cancer cells by ABPP-SILAC include MAP2K7, MLTK, DUS2L, FAM213A, ALDH1A1 and AHR (interpreting MLTK as a protein illustrated in Table 3, claim 10) (Supplementary Information, Supplementary Results; pg. 4, Supplementary Table 3).
Lanning et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 1, 3, 6, 8, 10, 13, 21 and 22 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639